El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
Esta es una acción declaratoria de propiedad de aguas de regadío. El demandante alega ser el dueño y estar en posesión de unas doce cuerdas y media de terreno, y que esa extensión de terreno tiene derecho al uso para el riego de cuatro litros y dos centilitros (4.02) de agua-por segundo, y que el demandado detenta el derecho de regadío del deman-dante. El demandado niega esas alegaciones. Vista la causa, la corte declaró con lugar la demanda y dictó sentencia a favor del demandante, declarando que el terreno en cuestión tenía derecho por prescripción al riego, y que este derecho había sido reconocido administrativamente, y que tenía dere-cho a utilizar tres litros treinta y un centilitros (3.31) de agua por segundo, del fío “Cerrillos” o “Bucaná” de un volumen de agua de treinta y seis litros cincuenta y un centilitros (36.51) de agua por segundo, derivándose dicha agua por un canal que pertenece en común a las haciendas “Marcelina,” “Rescate” y “Mallorquína,” y condenando al demandado en costas. También se desestimó la reconvención. Esta sen-tencia fue dictada por la Corte de Distrito de Ponce en 29 de abril de 1910. Oportunamente se entabló recurso de apela-ción contra la misma el 10 del siguiente mes. El 27 de julio, 1910, se dictó una orden fijando las costas contra el deman-dado, inclusos $200 como.honorarios de abogado. Tres días más tarde se apeló contra esta orden. La transcripción de los autos se presentó en este tribunal el 15 de diciembre de 1910; y posteriormente se presentaron alegatos por ambas *23partes, teniendo lugar la vista del caso con argumentación oral del apelante y sin que el apelado argumentara oralmente, y el caso está pendiente de nuestra consideración en vista de los autos incluyendo los alegatos.
Aunque no se lia presentado un pliego formal de errores, de acuerdo con las regias, en la discusión se suscitan cuatro cuestiones por el apelante, a las cuales podemos dirigir nues-tra atención, cambiando ligeramente el orden en que han sido sometidas. Estas cuestiones son las siguientes:
1. Excepciones previas a.la demanda.
2. Contestación a la demanda.
3. Reconvención del demandado.
4. Prescripción.
De los autos consta que se presentó una excepción a la demanda, por el fundamento de que las alegaciones de1 la misma no expresaban hechos suficientes para constituir una causa de acción; pero de los autos no consta qué resolución se tomó respecto a la excepción previa. En el presente caso debe presumirse que dicha excepción previa fué resuelta y desestimada.. En el caso de López v. American Railroad Co. of P. R., se resolvió ser regla general que cuando en un caso se hubieren presentado excepciones previas a la demanda, y a la vez una contestación, planteándose cuestiones de dere-cho y de hecho, las cuestiones de derecho deben - ser resuel-tas primeramente; y en los casos en que ambas cuestiones, de derecho y de hecho, se hubieren planteado, y se hubiera celebrado el .juicio del caso juzgándose las cuestiones de hecho y dictándose sentencia en el caso, se presumirá en la apelación que las cuestiones de derecho fueron previamente resueltas por una orden desestimando las excepciones. (11 P. R. R., 157.)
A. El apelante alega en apoyo de su excepción previa que:
(a) No hay causa de acción, pues en el hecho primero de la demanda se afirma que la hacienda “Marcelina” tiene a su favor, por concesión desde el año 1846 y por prescrip-*24ción desde el año 1848, el derecho de regar 44 hectáreas 23 áreas o sean 112.42 cnerdas, y en el hecho cuarto se dice qne la porción de 12.42 la compró Francisco Romero a Josefa Ortiz en 14 de agosto de 1848 y la agregó a la hacienda “Mar-celina.” Se alega, pues, que es concluyente que la concesión de aguas de riego y el derecho adquirido por prescripción se contraen ambos, única y exclusivamente a la hacienda “Marcelina” en sí y nó a los terrenos que se le incorporaron después, como fueron esas 12.42 cuerdas que dice el deman-dante haber adquirido como porción de terreno con derecho a riego. El apelante, prosigue diciendo, que en 31 dé diciem-bre, 1848, sólo hacían cuatro meses y diez y seis días que Romero había entrado en posesión de ese terreno y él no pudo adquirir el derecho a riego por prescripción, pues este dere-cho nace del uso del agua por un período de veinte años no interrumpido, y no del mero uso de la misma durante cuatro meses y días.
Tampoco puede alegarse, continúa diciendo la excepción previa, que ese número de cuerdas gozaba del riego por ex-tensión de los derechos de que gozaba la auténtica hacienda “Marcelina,” pues las concesiones y derechos adquiridos por prescripción son para las tierras y nó. para los dueños de ellas, los cuales no pueden pasarlos de un terreno a otro, ni aprovecharse los dueños de los beneficios que'la ley ha con-cedido a los terrenos.
La argumentación precedente es bien clara y puede resu-mirse en la forma siguiente: Si en 14 de agosto de 1848, Romero incorporó a la hacienda “Marcelina” la porción de 12.42 cuerdas y dicha hacienda tenía entonces una concesión para riego desde el año 1846, se sigue en consecuencia que las 12.42 cuerdas no tenían participación en el riego concedido por la ley. Si la hacienda “Marcelina” también tenía derecho á riego por prescripción reconocida administrativamente en 1848 y la prescripción necesita veinte años para reconocerse por el Gobierno, como esas 12.42 cuerdas se incorporaron a *25la hacienda “Marcelina” en 14 de agosto de 1848, no adqui-rieron derecho a riego por prescripción.
(&) El demandado además alega en la excepción que la ■demanda es ambigua, ininteligible y dudosa; sosteniendo que si Guillermo Schuck compró la hacienda “Marcelina,” como, •dice el demandante en el hecho segundo de su demanda, siendo así y puesto que la persona que adquiere el todo adquiere cada una de sus partes, no podía quedar una de sus partes para que la comprara Carlos Clausells, que es lo que suce-dió, según su afirmación, por lo que se contradijo a sí mis-mo; y, si Schuck no adquirió toda la hacienda “Marcelina,” ■era, por consiguiente, obligación del demandante alegarlo así en su demanda, y no manifestar en ella lo contrario, trayen-do de ese modo gran confusión en su alegato que lo hace ambiguo y dudoso.
Si el derecho a riego de esas 12.42 cuerdas se adquirió por concesión o por prescripción, ¿por qué, pregunta el ■demandado, no se dice claramente en la demanda y nó en la forma ambigua en que consta en su hecho primero, al men-cionar el riego de la totalidad de la hacienda “Marcelina,” ■omitiéndose detallarlo al nombrar el riego de la porción dicha de 12.42 cuerdas? El derecho a riego de esta porción, ¿es por concesión o por prescripción, y desde qué fecha?
Examinando la demanda encontramos que estas excepcio-nes están bien fundadas y que es ambigua y dudosa y que no ■expresa hechos suficientes para determinar una causa de acción. (Código de Enjuiciamiento Civil, art., 105, aparta-dos 6 y 7.) El estatuto exige que la demanda contenga una relación de los hechos que determinan la causa de acción en lenguaje usual y conciso. (Art. 103, apartado 2, del mismo Código.)
La parte esencial de la demanda dice así:
‘ ‘ Io. Que la hacienda ‘1 Marcelina, ’ ’ sita en el término municipal de Ponee, barrio de “Machuelo Arriba,” propiedad actualmente de Don Guillermo Schuck, tiene a su favor desde el año 1846, cuando era *26propiedad de Don Francisco Romero, por concesión y por prescrip-ción, reconocida administrativamente, desde 1848, el derecho de regar' con las aguas del río “Cerrillos” o “Bucaná,” una extensión de 44 hec-táreas, 23 áreas, o sean 112.42 cuerdas, parte integrante de dicha hacienda, compuesta en 1870 de 127 hectáreas, 43 áreas y 21 eentiáreas, derivando al efecto 36 litros 51 centilitros (36.51) por segundo, de dicho río, por un canal, toma y represa que pertenece en comunidad a las haciendas “Rescate,” “Marcelina” y “Mallorquína,” según consta del cuadro de distribución de aguas entre los regantes de dicho río, publicado en la Gaceta de Puerto Pico de 19 de septiembre de 1883.
“2o. Que después de tener dichas 112.42 cuerdas reconocido el' derecho de regadío, adquirió el demandado, por título de compraventa,, la referida hacienda “Marcelina,” incluyendo en ella ‘cien cuerdas7 de las 112.42 que tenían derecho de riego, pero nó las 12.42 cuerdas restantes, cuyo dominio - fue adquirido por el demandante, a quien pertenece en la actualidad.
“3o. Que de los 36 litros 51 centilitros de agua repartidos a las 112.42' cuerdas regables de la hacienda “Marcelina” correspon-den proporcionalmente a las 12.42 cuerdas propiedad del demandante, 4 litros 2 centilitros, que utiliza el demandado.
“4o. Que la- descripción de las 12.42 cuerdas de la propiedad del demandante, sita en el barrio -de “Machuelo Arriba” de este término municipal, es como sigue: ‘Al norte el río ‘Bayagán’ en la proximi-dad de su confluencia con el ‘Bucaná’ o ‘Cerrillos’ que la separa de la hacienda ‘Marcelina’,- al este el camino del barrio de ‘Maragüez’; al oeste el callejón que conduce a la hacienda ‘Rescate’; y al sud el demandante Carlos Clausells, antes la hacienda ‘Rescate’ propiedad de Doña Irma Castaigne; siendo esta porción la misma que en escri-tura de 14 de agosto de 1848, ante el Notario Luis Capó, Don Francisco Romero compró a Doña Josefá Ortiz y agregó a la hacienda ‘Marcelina.’ En mérito de lo expuesto, suplico a la honorable corte que declare el derecho del demandante a'utilizar 4 litros 2 centilitros por segundo de las aguas del río ‘Cerrillos’ o ‘Bucaná’ ascendentes a 36 litros 51 centilitros por segundo, correspondientes a la hacienda ‘Marcelina,’ según el cuadro de distribución oficial, derivándolas por el canal comunero de las haciendas ‘Marcelina,’ ‘Rescate’ y ‘Mallor-quína,’ y que condene al demandado en costas.”
De tul examen detenida de estas alegaciones es difícil decir exactamente qué es lo que pide el demandante y en qué *27hechos definitivos basa sus pretensiones. Siendo así, debió haberse declarado con Ingar la excepción previa a la de-manda'.
. Apareció en el curso del juicio que el demandante con-fiaba en un reconocimiento de su derecha que se le hizo en el año 1870, Este hecho no aparece de las alegaciones y nos parece que fue una cuestión de la cual debió informarse al de-mandado por medio de la demanda. De todos modos, ésta y otras cuestiones de prescripción y abandono pueden promo-verse de modo más adecuado en un nuevo juicio después de presentarse una demanda más específica.
Como estos errores de la corte sentenciadora exigirán que se revoque su sentencia y que se le devuelva la causa para trámites ulteriores, es innecesario discutir las otras cuestio-nes que pudieran colegirse de los autos. ( ■
En vista de la revocación de la sentencia dictada el 29 de abril, se hace innecesario examinar la orden dictada el 27 de julio sobre honorarios de abogado, pues su revocación, es una consecuencia de la sentencia dictada en la cuestión anterior. Debe dictarse sentencia en consonancia.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf, del Toro y Aldrey.